Citation Nr: 0612742	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-15 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD), for the period 
commencing May 22, 2001, and in excess of 70 percent for the 
period commencing October 14, 2004.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
PTSD and assigned a 30 percent rating, effective May 22, 
2001.  

Subsequently, the RO in the June 2003 rating decision 
assigned a 50 percent rating for PTSD from May 22, 2001.  In 
an October 2004 rating decision, the RO granted a higher 70 
percent rating for PTSD from October 14, 2004.  


FINDING OF FACT

The veteran's symptoms of PTSD are of such severity that they 
result in total occupational impairment from the spring of 
2001.  


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met, from May 22, 2001.  38 U.S.C.A. § 1110 (West 
2002);; 38 C.F.R. § 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board considered whether VA 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case the RO did not inform the veteran of the 
provisions of the VCAA prior to the initial rating decision 
which denied his claim.  During the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The claim arose 
from an initial grant of service connection for PTSD and the 
assignment of initial ratings.  

The Board is aware that there are deficiencies in notifying 
the veteran of VCAA.  The decision below grants the maximum 
schedular rating for mental disorders from the the effective 
date of service connection for PTSD.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2005).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2005).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  The Board has concluded 
that the evidence supports the grant of an initial 100 
percent schedular rating for PTSD from , May 22, 2001.  

The RO has already acknowledged that the veteran's PTSD 
causes him to be unemployable from October 28, 2004, based on 
the September 2005 rating decision which assigned an earlier 
effective date for a total rating based on unemployability 
due to service connected disability.  The veteran's PTSD is 
his only service-connected disability.  The RO appears to 
think that if the veteran's symptoms of PTSD which cause him 
to be unemployable or result in total impairment in 
occupational functioning are not those enumerated in 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005) that a 
schedular 100 percent rating may not be assigned.  

On the contrary, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has clearly 
instructed that it is the level of impairment, not the 
presence or absence of the enumerated symptoms listed in the 
rating criteria which should be considered.  Any analysis 
should not be limited solely to whether the symptoms listed 
in the rating scheme are exhibited; rather, consideration 
must be given to factors outside the specific rating criteria 
in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  

The VA Form 21-4192 from the veteran's last employer 
indicates he last worked on February 28, 2001.  In November 
2004, the veteran's VA psychiatrist wrote a letter verifying 
the veteran's PTSD was of such severity the veteran was 
unemployable.  His notes from October 14, 2004, included a 
Global Assessment of Functioning Score (GAF) of score of 45 
and noted the veteran was totally and permanently disabled to 
function in a gainful occupation due to his psychiatric and 
medical conditions.  

The VA outpatient treatment records include numerous 
references to the veteran's difficulties with short term 
memory loss and his reliance on his spouse with activities of 
daily living.  He requires reminding of his appointments  The 
veteran has come to appointments without his socks and 
dentures due to his inability to function.  He isolates 
himself even from his family and has stated he does not even 
like to go to the mail box.  He has become dependent on his 
spouse to pay his bills.  In addition, the veteran endorsed 
having disorganized thinking and auditory hallucinations as 
early as June 2002 in VA records.  Those are symptoms which 
are included in the listing for a 100 percent schedular 
evaluation.  

The veteran has also reported that the Social Security 
Administration (SSA) has awarded him disability benefits.  
The SSA's decision also supports the conclusion the veteran 
is totally occupationally impaired.  Although SSA's 
determination with regard to unemployability is not 
controlling for purposes of VA adjudications, the SSA's 
decision is "pertinent" to a determination of appellant's 
ability to engage in substantially gainful employment.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992); see Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  

The Board reviewed the medical records dated prior to October 
14, 2004 for any indication of the level of occupational 
impairment related to his psychiatric disorder.  The earliest 
record of difficulty with employment is noted in a March 2001 
VA Vocational Rehabilitation note.  The earliest assignment 
of a GAF score appears in a February 2002 VA Behavioral 
Health evaluation.  A GAF of score of 50 was assigned for the 
current level of functioning with a GAF of 50 assigned for 
the highest level of functioning for the past year.  

The Board noted GAF scores of 50 have frequently been 
assigned, which represent serious psychiatric symptoms.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (DSM IV)(4th ed.), p. 32.  The DSM 
explains that GAF scores do not include impairment in 
functioning due to physical (or environment) limitations.  In 
the description of serious symptoms the DSM IV includes 
"unable to keep a job."  The Board has concluded the 
evidence indicates the veteran's PTSD resulted in his being 
unable to function in a work setting as early as the spring 
of 2001.  

The Board has concluded a 100 percent rating for PTSD from 
May 22, 2001 is supported by the evidence.  


ORDER

An initial 100 percent rating for PTSD, from May 22, 2001, is 
granted subject to regulations governing the award of 
monetary benefits.  




____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


